Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 6-30, and 33-37 are pending.
Claims 24-28 are withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/10/2021 has been considered by the examiner.

Claim Objections
In view of the amendments to the claims, the previous objections to claims 13, 14, and 20 are hereby withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 8 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,989,684 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
In view of the terminal disclaimer filed and approved on 8 October 2021, the previous double patenting rejection of claims 29-31 has been withdrawn.

Response to Arguments
Applicant’s arguments, see pages 10-11 of the remarks, filed 7 October 2021, with respect to the rejections of claims 1, 15, and 29 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Kikawa et al. (US 2002/0113243, made of record in the IDS of 8/10/2021) and Hendrix et al. (US 2014/0014838) of record for independent claims 1 and 15 and in view of Kikawa et al. (US 2002/0113243, made of record in the IDS of 8/10/2021), Hendrix et al. (US 2014/0014838) of record, and Wach (US 7,901,870) of record for independent claim 29.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-13, 15-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kikawa et al. (US 2002/0113243) of record (hereafter Kikawa), in view of Hendrix et al. (US 2014/0014838) of record (hereafter Hendrix).
Regarding claim 1, Kikawa discloses an interference filter comprising a layers stack comprising a plurality of layers of at least (see at least the abstract and paragraph [0015], where the layers stack comprises layers of a low-refraction first dielectric film and a high-refraction second dielectric film): layers of amorphous hydrogenated silicon with added nitrogen (a-Si:H,N), the a-Si:H,N layer having a refractive index in the range 3.3 to 3.5 inclusive (see at least Fig. 1 and paragraphs [0040]-[0041], where the refractive index can be varied in the range of 2 to 3 by adjusting the nitrogen supply rate and where Fig. 1 shows a refractive index curve with data points in the 3.3 to 3.5 range), wherein the a-Si:H,N has an atomic concentration of nitrogen less than 7.7% (see at least Fig. 1 and paragraphs [0049], where in the first embodiment the a-Si:H,N is formed with nitrogen gas supplied at 0.5 sccm, which resulted in a refractive index of 2.5 and a nitrogen atomic concentration of 7.7%. Figure 1 shows the refractive index curve relative to the mass flow of nitrogen in paragraph [0049] the mass flow of 0.5 sccm is correlated with the atomic concentration of 7.7%. The data points indicating a refractive index between 3.3 and 3.5 have a mass flow of less than 0.5 sccm and thus an atomic concentration of less than 7.7%.); and a layer of one or more dielectric materials having a refractive index lower than the refractive index of a-Si:H,N, wherein the layer of one or more dielectric materials include a dielectric material having a refractive index of 1.45 (see at least paragraphs [0028] and [0064], where the low-refraction first dielectric layer may comprise silicon dioxide with a refractive index of 1.45), wherein the layer stack includes repeating units of two or more layers (see at least paragraph [0015], where the layering period is in the range of two periods to five periods).

However, Hendrix teaches an interference filter (see at least Fig. 6 and paragraph [0053], where 600 is an interference filter) comprising a stack of layers comprising layers of one or more dielectric materials that include layers of a dielectric material having a refractive index in the range 1.9 to 2.7 inclusive (see at least Fig. 6 and paragraphs [0049]-[0051], where layers 612 comprise a dielectric material having a refractive index lower than the refractive index of the amorphous hydrogenated silicon, where the dielectric material has a refractive index in the range 1.9 to 2.7, such as TiO2, Nb2O5, and Ta2O5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interference filter of Kikawa to include the teachings of Hendrix so that the layers of one or more dielectric materials include layers of a dielectric material having a refractive index in the range 1.9 to 2.7 inclusive for the purpose of substituting known materials in order to obtain predictable results such as the desired physical and optical characteristics of the material such as refractive index.
Further, it has been held to be within the ordinary skill of one in the art to select a known material of the basis of its suitability for the intended use. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Kikawa as modified by Hendrix does not specifically disclose that the a-Si:H,N has an atomic concentration of nitrogen between 2% and 12%

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kikawa as modified by Hendrix so that the a-Si:H,N has an atomic concentration of nitrogen between 2% and 12% for the purpose of achieving a desired refractive index (see at least Fig. 1 and paragraph [0040] of Kikawa, where the refractive index is shown to depend from the flow mass of nitrogen, thus the concentration of nitrogen).

Regarding claims 2-3, Kikawa as modified by Hendrix discloses all of the limitations of claim 1.
Hendrix also teaches that the one or more dielectric materials can include SiO2 or a silicon suboxide (SiOx) (see at least paragraph [0051], where the lower-refractive index material can comprise a mixture of oxides including silicon dioxide).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interference film of Kikawa as modified by Hendrix to include the further teachings of Hendrix so that the one or more dielectric materials include SiO2 or a silicon suboxide (SiOx) for the purpose of substituting a 
Further, it has been held to be within the ordinary skill of one in the art to select a known material of the basis of its suitability for the intended use. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Regarding claims 6-7, Kikawa as modified by Hendrix discloses all of the limitations of claim 1.
Hendrix also teaches that the layers of dielectric material include one or more layers comprising Si3N4, SiONy with y large enough to provide a refractive index of 1.9 or higher, Ta205, Nb2O5, or TiO2, and wherein the layers of one or more dielectric materials further include SiO2 layers (see at least Fig. 6 and paragraphs [0049]-[0051], where layers 612 comprise a dielectric material having a refractive index lower than the refractive index of the amorphous hydrogenated silicon, where the dielectric material has a refractive index in the range 1.9 to 2.7, such as TiO2, Nb2O5, and Ta2O5 and where the layers can include SiO2 and mixed oxides).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interference filter of Kikawa as modified by Hendrix to include the further teachings of Hendrix so that the layers of dielectric material include one or more layers comprising Si3N4, SiONy with y large enough to provide a refractive index of 1.9 or higher, Ta205, Nb2O5, or TiO2, and wherein the layers of one or more dielectric materials further include SiO2 layers for the purpose of substituting known materials in order to obtain predictable results such as the desired refractive indices of the layers.
Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Regarding claims 8 and 9, Kikawa as modified by Hendrix discloses all of the limitations of claim 1.
Hendrix teaches that the layers stack is configured to have a passband center wavelength in the range 800-1100 nm inclusive or 750-1100 nm inclusive (see at least paragraph [0055], where the interference filter 600 can be configured to be a passband filter with a center wavelength in the range 800 to 1100 nm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interference filter of Kikawa as modified by Hendrix to include the teachings of Hendrix so that the layers stack is configured to have a passband center wavelength in the range 800-1100 nm inclusive or 750-1100 nm inclusive for the purpose of passing near-infrared light for a desired application, such as 3D image sensing (see at least paragraphs [0003]-[0004] of Hendrix).

Regarding claim 10, Kikawa as modified by Hendrix discloses all of the limitations of claim 1.
Kikawa also discloses that the a-Si:H,N has an atomic concentration of 10% to 20% hydrogen and less than 7.7% nitrogen (see at least Fig. 1 and paragraphs [0034] and [0049], 
Kikawa as modified by Hendrix does not specifically disclose that the a-Si:H,N has an atomic concentration between 1% and 4% hydrogen and between 2% and 6% nitrogen.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the a-Si:H,N having an atomic concentration between 1% and 4% hydrogen and between 2% and 6% nitrogen include achieving a desired refractive index (see at least Fig. 1 and paragraph [0040] of Kikawa). The supplies of hydrogen and nitrogen gas in the formation of the amorphous hydrogenated silicon film can be adjusted in order to achieve a desired atomic concentration of hydrogen and nitrogen.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kikawa as modified by Hendrix so that the a-Si:H,N has an atomic concentration between 1% and 4% hydrogen and between 2% and 6% nitrogen for the purpose of achieving a desired refractive index (see at least Fig. 1 and paragraph [0040] of Kikawa).

Regarding claims 11 and 12, Kikawa as modified by Hendrix discloses all of the limitations of claim 1.
Kikawa also discloses that the layers stack is attached to the back facet of a laser device (see at least Fig. 3 and paragraph [0048]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interference filter of Kikawa as modified by Hendrix to include the teachings of Hendrix so that the interference filter comprises a transparent substrate supporting the layers stack, wherein the transparent substrate comprises a glass substrate for the purpose of having a free-standing optical device (see at least paragraph [0045] of Hendrix), such as one not attached to a laser device.

Regarding claim 13, Kikawa as modified by Hendrix discloses all of the limitations of claim 11.
Hendrix also teaches an interference filter comprising a first layers stack on one side of a transparent substrate (see at least Fig. 6 and paragraph [0053], where 600 is an interference filter) and a second layers stack on the opposite side of the transparent substrate (see at least Fig. 6 paragraph [0045], where AR coating 630 is a multilayer interference coating for example comprising Ta2O5 and SiO2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interference filter of Kikawa as modified by Hendrix to include the further teachings of Hendrix so that the layers stack includes a first layers stack on one side of the transparent substrate and a second layers stack on the opposite side of the transparent substrate for the purpose of providing an antireflective 

Regarding claims 15-16, Kikawa discloses an interference filter (see at least the abstract and paragraph [0015], where the layers stack comprises layers of a low-refraction first dielectric film and a high-refraction second dielectric film) comprising: a layers stack comprising alternating a-Si:H,N and silicon based dielectric layers (see at least Fig. 3 and paragraphs [0012] and [0028], where the low refraction layer can comprise SiO2); wherein the a-Si:H,N layers have a refractive index in the range 3.3 to 3.5 (see at least Fig. 1 and paragraphs [0040]-[0041], where the refractive index can be varied in the range of 2 to 3 by adjusting the nitrogen supply rate and where Fig. 1 shows a refractive index curve with data points in the 3.3 to 3.5 range), wherein the a-Si:H,N has an atomic concentration of nitrogen less than 7.7% (see at least Fig. 1 and paragraphs [0049], where in the first embodiment the a-Si:H,N is formed with nitrogen gas supplied at 0.5 sccm, which resulted in a refractive index of 2.5 and a nitrogen atomic concentration of 7.7%. Figure 1 shows the refractive index curve relative to the mass flow of nitrogen in paragraph [0049] the mass flow of 0.5 sccm is correlated with the atomic concentration of 7.7%. The data points indicating a refractive index between 3.3 and 3.5 have a mass flow of less than 0.5 sccm and thus an atomic concentration of less than 7.7%.); wherein the silicon based dielectric layers have a refractive index lower than the refractive index of the a-Si:H,N (see at least paragraph [0028], where the silicon based dielectric layer is the low-refraction layer).

However, Hendrix teaches an interference filter (see at least Fig. 6 and paragraph [0053], where 600 is an interference filter) comprising a stack of layers wherein the interference filter is configured to have a passband wavelength range of 750-1100 nm inclusive or 800-1100 nm inclusive (see at least paragraph [0055], where the interference filter 600 can be configured to be a passband filter with a passband wavelength range of 800 to 1100 nm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interference filter of Kikawa as modified by Hendrix to include the teachings of Hendrix so that the layers stack is configured to have a passband center wavelength in the range 750-1100 nm inclusive or 800-1100 nm inclusive for the purpose of passing near-infrared light for a desired application, such as 3D image sensing (see at least paragraphs [0003]-[0004] of Hendrix).
Kikawa as modified by Hendrix does not specifically disclose that the a-Si:H,N has an atomic concentration of nitrogen between 2% and 12%
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the a-Si:H,N having an atomic concentration of nitrogen between 2% and 12%  include achieving a desired refractive index (see at least Fig. 1 and paragraph [0040] of Kikawa, where the refractive index is shown to depend from the flow mass of nitrogen, thus the concentration of nitrogen).


Regarding claim 17, Kikawa as modified by Hendrix discloses all of the limitations of claim 15.
Hendrix also teaches that the passband center wavelength can be in the range of 800 nm to 1100 nm (see at least paragraph [0055]) and also teaches a first exemplary optical filter with a specific passband of 829 nm to 859 nm (see at least paragraph [0058]).
Kikawa as modified by Hendrix does not specifically disclose that the passband center wavelength is 850 nm.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the passband center wavelength being 850 nm include designing the interference filter to pass a narrow wavelength band in order to meet specific criteria for a desired application (see for example paragraph [0058] of Hendrix, where the passband is 829 to 859 nm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kikawa as modified by 

Regarding claims 18-19, Kikawa as modified by Hendrix discloses all of the limitations of claim 15.
Kikawa also discloses that the silicon based dielectric layers comprise silicon oxide (SiOx) layers and that the silicon oxide layers comprise stoichiometric SiO2 layers (see at least paragraph [0028], where the silicon based dielectric layer can comprise silicon dioxide, which is stoichiometric since the quantities of the atoms is a simple integral ratio).
	
Regarding claim 21, Kikawa as modified by Hendrix discloses all of the limitations of claim 15.
Kikawa also discloses that the a-Si:H,N has an atomic concentration of 10% to 20% hydrogen (see at least Fig. 1 and paragraphs [0034] and [0049], where the supply of hydrogen gas is 6 sccm producing a Nitrogen, Hydrogen, Silicon ratio of 1:2:10, thus 15% hydrogen).
Kikawa as modified by Hendrix does not specifically disclose that the a-Si:H,N has an atomic concentration between 4% and 8% hydrogen.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the a-Si:H,N having an atomic concentration between 4% and 8% hydrogen include achieving a desired refractive index (see at 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kikawa as modified by Hendrix so that the a-Si:H,N has an atomic concentration between 4% and 8% hydrogen for the purpose of achieving a desired refractive index and material properties of the a-Si:H,N.

Regarding claims 22 and 23, Kikawa as modified by Hendrix discloses all of the limitations of claim 15.
Kikawa also discloses that the layers stack is attached to the back facet of a laser device (see at least Fig. 3 and paragraph [0048]).
Hendrix also teaches a transparent substrate supporting the layers stack, wherein the transparent substrate comprises a glass substrate (see at least Fig. 6 and paragraph [0045], where 620 is a transparent substrate, such as a glass substrate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interference filter of Kikawa as modified by Hendrix to include the further teachings of Hendrix so that the interference filter comprises a transparent substrate supporting the layers stack, wherein the transparent substrate comprises a glass substrate for the purpose of having a free-standing optical device (see at least paragraph [0045] of Hendrix), such as one not attached to a laser device.

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kikawa et al. (US 2002/0113243) of record (hereafter Kikawa), in view of Hendrix et al. (US 2014/0014838) of record (hereafter Hendrix) as applied to claims 1 and 15 above, and further in view of Wach (US 7,901,870) of record (hereafter Wach).
Regarding claims 4 and 20, Kikawa as modified by Hendrix discloses all of the limitations of claims 1 and 15.
Kikawa as modified by Hendrix does not specifically disclose that the one or more dielectric layers include a silicon oxynitride (SiOxNy).
However, Wach teaches an interference filter comprising a stack of layers (see at least Fig. 2 and Col. 1, lines 24-27), wherein the stack of layers comprise one or more dielectric layers, wherein the one or more dielectric layers include silicon oxynitride (SiOxNy) (see at least Col. 15, lines 24-26 and Col. 16, lines 40-44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interference filter of Kikawa as modified by Hendrix to include the teachings of Wach so that the one or more dielectric layers include a silicon oxynitride (SiOxNy) for the purpose of substituting a known material in order to allow for easily adjusting the refractive index of the dielectric layer to a desired value (see at least Col. 16, lines 40-44 of Wach).
Further, it has been held to be within the ordinary skill of one in the art to select a known material of the basis of its suitability for the intended use. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kikawa et al. (US 2002/0113243) of record (hereafter Kikawa), in view of Hendrix et al. (US 2014/0014838) of record (hereafter Hendrix) as applied to claim 11 above, and further in view of Tsai et al. (US 5,398,133) of record (hereafter Tsai).
Regarding claims 13 and 14, Kikawa as modified by Hendrix discloses all of the limitations of claim 11.
Kikawa as modified by Hendrix does not specifically disclose that the layers stack includes a first layers stack on one side of the transparent substrate and a second layers stack on the opposite side of the transparent substrate and that the first layers defines a low pass filter with a low pass cutoff wavelength, the second layers stack defines a high pass filter with a high pass cutoff wavelength, and the interference filter has a passband defined between the high pass cutoff wavelength and the low pass cutoff wavelength.
However, Tsai teaches an interference filter comprising a stack of layers (see at least Fig. 10), wherein the layers stack includes a first layers stack on one side of the transparent substrate and a second layers stack on the opposite side of the transparent substrate and that the first layers defines a low pass filter with a low pass cutoff wavelength, the second layers stack defines a high pass filter with a high pass cutoff wavelength, and the interference filter has a passband defined between the high pass cutoff wavelength and the low pass cutoff wavelength (see at least Fig. 10 and Col. 5, lines 28-40, where first layers 28 are a low pass filter and second layers 26 are a high pass filter, defining a passband).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interference filter of Kikawa as .

Claims 29-30 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kikawa et al. (US 2002/0113243) of record (hereafter Kikawa), in view of Hendrix et al. (US 2014/0014838) of record (hereafter Hendrix) and Wach (US 7,901,870) of record (hereafter Wach).
Regarding claim 29¸ Kikawa discloses an interference filter comprising: a layers stack comprising plurality of layers (see at least Fig. 3, the abstract and paragraph [0015], where the layers stack comprises layers of a low-refraction first dielectric film and a high-refraction second dielectric film) of at least: layers of amorphous hydrogenated silicon with added nitrogen (a-Si:H,N), the a-Si:H,N layers having a refractive index in the range 3.3 to 3.5 inclusive (see at least Fig. 1 and paragraphs [0040]-[0041], where the refractive index can be varied in the range of 2 to 3 by adjusting the nitrogen supply rate and where Fig. 1 shows a refractive index curve with data points in the 3.3 to 3.5 range), wherein the a-Si:H,N has an atomic concentration of nitrogen less than 7.7% (see at least Fig. 1 and paragraphs [0049], where in the first embodiment the a-Si:H,N is formed with nitrogen gas supplied at 0.5 sccm, which resulted in a 
Kikawa does not specifically disclose that the a-Si:H,N has an atomic concentration of nitrogen between 2% and 12%, that the layers of one or more dielectric materials include layers of a dielectric material having a refractive index in the range 1.9 to 2.7 inclusive, wherein the layers of one or more dielectric materials further include SiO2 layers, and wherein the layers stack includes at least one SiO2 layer immediately adjacent a layer of a dielectric material having a refractive index in the range 1.9 to 2.7 inclusive with no intervening a-Si:H,N.
However, Hendrix teaches an interference filter (see at least Fig. 6 and paragraph [0053], where optical filter 600 is an interference filter) comprising: a layers stack comprising plurality of layers (see at least Fig. 6) of at least: layers of amorphous hydrogenated silicon (see at least Fig. 6 and paragraphs [0035] and [0046]-[0047], where layers 611 comprise amorphous hydrogenated silicon) and layers of one or more dielectric materials having a refractive index lower than the refractive index of the amorphous hydrogenated silicon including layers of a dielectric material having a refractive index in the range 1.9 to 2.7 inclusive (see at least Fig. 6 and paragraphs [0049]-[0051], where layers 612 comprise a dielectric material having a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interference filter of Kikawa to include the teachings of Hendrix so that the layers of one or more dielectric materials include layers of a dielectric material having a refractive index in the range 1.9 to 2.7 inclusive for the purpose of substituting known materials in order to obtain predictable results such as the desired physical and optical characteristics of the material such as refractive index.
Further, it has been held to be within the ordinary skill of one in the art to select a known material of the basis of its suitability for the intended use. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Kikawa as modified by Hendrix does not specifically disclose that the layers of one or more dielectric materials further include SiO2 layers, and that the layers stack includes at least one SiO2 layer immediately adjacent a layer of a dielectric material having a refractive index in the range 1.9 to 2.7 inclusive with no intervening a-Si:H,N.
However, Wach teaches an interference filter comprising a stack of layers (see at least Fig. 2 and Col. 1, lines 24-27), wherein the stack of layers comprises spacer layers that comprise SiO2, where the SiO2 layer is immediately adjacent a layer of a dielectric material having a relatively low refractive index relative to the high refractive index layer with no intervening layer of the high refractive index material (see at least Fig. 2 and Col. 15, lines 17-20 and 40-48, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interference filter of Kikawa as modified by Hendrix to include the teachings of Wach so that the layers stack includes at least one SiO2 layer immediately adjacent a layer of a dielectric material having a refractive index in the range 1.9 to 2.7 inclusive with no intervening layer of amorphous hydrogenated silicon for the purpose of providing a space layer that creates a multi-cavity interference device (see at least Col. 15, lines 40-42 of Wach).
Kikawa as modified by Hendrix and Wach does not specifically disclose that the a-Si:H,N has an atomic concentration of nitrogen between 2% and 12%
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the a-Si:H,N having an atomic concentration of nitrogen between 2% and 12%  include achieving a desired refractive index (see at least Fig. 1 and paragraph [0040] of Kikawa, where the refractive index is shown to depend from the flow mass of nitrogen, thus the concentration of nitrogen).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kikawa as modified by Hendrix and Wach so that the a-Si:H,N has an atomic concentration of nitrogen between 2% and 12% for the purpose of achieving a desired refractive index (see at least Fig. 1 and 

Regarding claim 30, Kikawa as modified by Hendrix and Wach discloses all of the limitations of claim 29.
Hendrix also teaches that the layers of a dielectric material having a refractive index in the range 1.9 to 2.7 inclusive include one or more layers comprising Si3N4, SiONy with y large enough to provide a refractive index of 1.9 or higher, Ta205, Nb2O5, or TiO2 (see at least paragraph [0051], where the dielectric material comprises materials such as TiO2, Nb2O5, and Ta2O5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interference filter of Kikawa as modified by Hendrix and Wach to include the further teachings of Hendrix so that the layers of dielectric material include one or more layers comprising Si3N4, SiONy with y large enough to provide a refractive index of 1.9 or higher, Ta205, Nb2O5, or TiO2 for the purpose of substituting known materials in order to obtain predictable results such as the desired refractive indices of the layers.
Further, it has been held to be within the ordinary skill of one in the art to select a known material of the basis of its suitability for the intended use. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Regarding claims 33-34, Kikawa as modified by Hendrix and Wach discloses all of the limitations of claim 29.
Kikawa also discloses that the a-Si:H,N has an atomic concentration of 10% to 20% hydrogen and less than 7.7% nitrogen (see at least Fig. 1 and paragraphs [0034] and [0049], where the supplies of hydrogen and nitrogen gas are 6 sccm and 0.5 sccm, respectively, producing a Nitrogen, Hydrogen, Silicon ratio of 1:2:10, thus 7.7% nitrogen and 15% hydrogen).
Kikawa as modified by Hendrix and Wach does not specifically disclose that the a-Si:H,N has an atomic concentration between 2% and 8% hydrogen and between 3% and 7% nitrogen or an atomic concentration between 1% and 4% hydrogen and between 2% and 6% nitrogen.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the a-Si:H,N having an atomic concentration between 2% and 8% hydrogen and between 3% and 7% nitrogen or an atomic concentration between 1% and 4% hydrogen and between 2% and 6% nitrogen include achieving a desired refractive index (see at least Fig. 1 and paragraph [0040] of Kikawa). The supplies of hydrogen and nitrogen gas in the formation of the amorphous hydrogenated silicon film can be adjusted in order to achieve a desired atomic concentration of hydrogen and nitrogen.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kikawa as modified by Hendrix so that the a-Si:H,N has an atomic concentration between 2% and 8% hydrogen and between 3% and 7% nitrogen or an atomic concentration between 1% and 4% hydrogen and 

Regarding claim 35, Kikawa as modified by Hendrix and Wach discloses all of the limitations of claim 29.
Kikawa also discloses that the layers stack is attached to the back facet of a laser device (see at least Fig. 3 and paragraph [0048]).
Hendrix also teaches a transparent substrate supporting the layers stack, wherein the transparent substrate comprises a glass substrate (see at least Fig. 6 and paragraph [0045], where 620 is a transparent substrate, such as a glass substrate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interference filter of Kikawa as modified by Hendrix and Wach to include the further teachings of Hendrix so that the interference filter comprises a transparent substrate supporting the layers stack, wherein the transparent substrate comprises a glass substrate for the purpose of having a free-standing optical device (see at least paragraph [0045] of Hendrix), such as one not attached to a laser device.

Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Kikawa et al. (US 2002/0113243) of record (hereafter Kikawa), in view of Hendrix et al. (US 2014/0014838) of record (hereafter Hendrix) and Wach (US 7,901,870) of record (hereafter Wach) as applied to claim 35 above, and further in view of Tsai et al. (US 5,398,133) of record (hereafter Tsai).
Regarding claims 36 and 37, Kikawa as modified by Hendrix and Wach discloses all of the limitations of claim 35.
Kikawa as modified by Hendrix and Wach does not specifically disclose that the layers stack includes a first layers stack on one side of the transparent substrate and a second layers stack on the opposite side of the transparent substrate and that the first layers defines a low pass filter with a low pass cutoff wavelength, the second layers stack defines a high pass filter with a high pass cutoff wavelength, and the interference filter has a passband defined between the high pass cutoff wavelength and the low pass cutoff wavelength.
However, Tsai teaches an interference filter comprising a stack of layers (see at least Fig. 10), wherein the layers stack includes a first layers stack on one side of the transparent substrate and a second layers stack on the opposite side of the transparent substrate and that the first layers defines a low pass filter with a low pass cutoff wavelength, the second layers stack defines a high pass filter with a high pass cutoff wavelength, and the interference filter has a passband defined between the high pass cutoff wavelength and the low pass cutoff wavelength (see at least Fig. 10 and Col. 5, lines 28-40, where first layers 28 are a low pass filter and second layers 26 are a high pass filter, defining a passband).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interference filter of Kikawa as modified by Hendrix and Wach to include the teachings of Tsai so that the layers stack includes a first layers stack on one side of the transparent substrate and a second layers stack on the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B/             Examiner, Art Unit 2872     

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872